     Case 2:15-cv-01045-RFB-BNW Document 790 Filed 01/22/21 Page 1 of 3




 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   BRADLEY SCHRAGER, ESQ. (SBN 10217)
 2 3556 E. Russell Road, Second Floor
   Las Vegas, Nevada 89120
 3 (702) 341-5200/Fax: (702) 341-5300
   bschrager@wrslawyers.com
 4
   Attorneys for Individual and Representative Plaintiffs
 5 Cung Le, Nathan Quarry, Jon Fitch, Luis Javier
     Vazquez, Brandon Vera, and Kyle Kingsbury
 6
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
 9 CUNG LE, NATHAN QUARRY, JON FITCH,                     Case No.: 2:15-cv-01045-RFB-PAL
   BRANDON VERA, LUIS JAVIER
10 VAZQUEZ, AND KYLE KINGSBURY, ON
   BEHALF OF THEMSELVES AND ALL                           PLAINTIFFS’ MOTION TO
11 OTHERS SIMILARLY SITUATED,                             WITHDRAW WOLF, RIFKIN,
                                                          SHAPIRO, SCHULMAN & RABKIN,
12                         Plaintiffs,                    LLP AS COUNSEL OF RECORD

13          v.

14 ZUFFA, LLC, D/B/A ULTIMATE FIGHTING
     CHAMPIONSHIP AND UFC,
15
                           Defendant.
16
17 TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:
18          PLEASE TAKE NOTICE that, pursuant to Local rule IA 11-6(b), Plaintiffs’ Cung Le,
19 Nathan Quarry, Jon Fitch, Brandon Vera, Luis Javier Vazquez, and Kyle Kingsbury
20 (“Plaintiffs”), respectfully move the Court to withdraw the following attorney who represented
21 Plaintiffs while at the law firm Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP(“Wolf Rifkin”)
22 as counsel of record for Plaintiffs:
23           Bradley Schrager, Esq. – bschrager@wrslawyers.com
24          Neither Wolf Rifkin nor the attorney identified above are representing Plaintiffs in this
25 action any longer, and they should be removed from all further notices. The law firms Kemp
26 Jones, Berger & Montague, P.C., Joseph Saveri Law Firm, Inc., Cohen Milstein Sellers & Toll,
27 PLLC, Warner Angle Hallam Jackson & Formanek PLC and Law Office Of Frederick S.
28 Schwartz continue to serve as counsel for Plaintiffs in this action through the other attorneys of

                                                      1
     Case 2:15-cv-01045-RFB-BNW Document 790 Filed 01/22/21 Page 2 of 3




 1 record identified on the Court’s CM/ECF system service list. Accordingly, the proposed
 2 withdrawal of Wolf Rifkin will not result in delay of any discovery, hearing or trial. Notice of the
 3 proposed withdrawal of the attorneys identified above has already been provided to Plaintiffs, and
 4 is being provided to opposing counsel through this filing.
 5          For the reasons stated above, Plaintiffs respectfully requests that the Court enter an order

 6 withdrawing Wolf Rifkin and counsel identified above as counsel of record for Plaintiffs.
 7          DATED this 22nd day of January, 2021.

 8
                                               By:    /s/ Bradley Schrager
 9                                                   BRADLEY SCHRAGER, ESQ. (SBN 10217)
                                                     WOLF, RIFKIN, SHAPIRO, SCHULMAN &
10                                                   RABKIN, LLP
                                                     3556 E. Russell Road, Second Floor
11                                                   Las Vegas, Nevada 89120
12                                                   Attorneys for Individual and Representative
                                                     Plaintiffs Cung Le, Nathan Quarry, Jon Fitch, Luis
13                                                   Javier Vazquez, Brandon Vera, and Kyle Kingsbury
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     Case 2:15-cv-01045-RFB-BNW Document 790 Filed 01/22/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2         I hereby certify that on this 22nd day of January, 2021, a true and correct copy of

 3 PLAINTIFFS’ MOTION TO WITHDRAW WOLF, RIFKIN, SHAPIRO, SCHULMAN &
 4 RABKIN, LLP AS COUNSEL OF RECORD was served via the United States District Court
 5 CM/ECF system on all parties or persons requiring notice.
 6                                         By:    /s/ Christie Rehfeld
                                                 Christie Rehfeld, an Employee of WOLF, RIFKIN,
 7                                               SHAPIRO, SCHULMAN & RABKIN, LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
